DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/20 has been considered. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-11 and 23-35 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest reference is Holy (2006/0191493) which discloses a method of controlling a particle size distribution of a filler in an extrudable composition, the method comprising: introducing an extrudable composition comprising a polymer matrix material (19) and a filler (17) into an extruder (23), the filler having a first average particle size (i.e., 0.25 microns to 100 microns) (par. [0041] and claim 1); the extruder (23) is used to produce particulate bearing fiber (filament) (25) (see figures 1-3). However, Holy fails to disclose the limitations as mentioned below.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “extruding the extrudable composition one or more times using the extruder to reduce the size of the filler from the first average particle size to a reduced average particle size, the reduced average particle size being within 10% of the target average particle size; wherein a final concentration of the filler ranges from 
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render limitations “determining a target average particle size for the filler; determining a target concentration of the filler; introducing a first extrudable composition comprising a polymer matrix material and the filler into an extruder, the filler having a first average particle size that is larger than the target average particle size, the filler being at a concentration ranging from about 0.01 weight % to about 40 weight %, relative to the total weight of the extrudable composition; extruding the first extrudable composition one or more times to reduce the size of the filler from the first average particle size to a reduced average particle size to thereby form a second extrudable composition, the reduced average particle size being within 10% of the target average particle size; and extruding the second extrudable composition with a diluent polymer to dilute the concentration of the filler to form a third extrudable composition having the target concentration”, in combination with the rest of the limitations of claim 23.
	Claims 2-11 and 24-35 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  January 14, 2021